Citation Nr: 0928211	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for cervical strain with muscle spasm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the VA 
RO in Providence, Rhode Island, which confirmed and continued 
a 20 percent rating for cervical strain with muscle spasm.  A 
supplemental statement of the case (SSOC), issued in May 
2007, continued and confirmed the previous evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's cervical spine disability is manifested by 
impairment that does not include intervertebral disc syndrome 
or ankylosis, nor is there evidence of forward flexion of the 
cervical spine 15 degrees or less.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
cervical strain with muscle spasm are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5235 to 5243 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in January 2006 and 
March 2006, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Specifically, the March 2006 notice 
letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  Additionally, the Board notes 
that a July 2006 statement of the case (SOC) specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and provided the diagnostic code criteria for rating 
disabilities of the spine, as well as examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  As noted 
above, the claim was last readjudicated, via an SSOC, in May 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
treatment records and a VA examination report.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran, her spouse, and 
her representative, on her behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria- Disabilities of the Spine

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  
Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected cervical strain with muscle 
spasm is evaluated as 20 percent disabling, under the 
pertinent provisions for evaluating disease and injuries of 
the spine.  She contends that her spine disability has 
increased in severity since a June 2004 VA spine examination, 
due to symptoms that include, numbness and tingling in her 
hands, tightness in her neck, and neck and shoulder pain that 
causes headaches and occasionally limits what she can do 
during the day, for which she takes Motrin, and uses 
Trixaicin cream and a heating collar.  These assertions are 
supported by statements, received in February 2006, from the 
Veteran and her spouse, which corroborate her reported 
symptomatology.  

By way of procedural background, in a May 2003 rating 
decision, the RO granted service connection for cervical 
strain/sprain with muscle spasm, and a 20 percent evaluation 
was assigned, effective from September 24, 2001.  The 
Veteran's current claim for an increased rating was received 
by the RO on January 18, 2006.  

The Board generally notes that private treatment records, 
dated in October and November 2005, show that the Veteran has 
complained of bilateral hand pain and numbness with prolonged 
use, particularly taking place in the morning, and mainly 
occurring in her right hand.  Significantly, neurological and 
neuropsychological studies performed at that time revealed 
normal studies of the bilateral upper extremities and 
bilateral cervical paraspinal muscles, and indicated no 
evidence of a nerve compression syndrome, mononeuropathy, 
polyneuropathy, or cervical radiculopathy.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in February 2006.  Specifically, the 
Veteran complained of intermittent dull pain that occurs on 
most mornings and lasts all day, but does not occur every 
day.  She endorsed pain radiation to her clavicle, her right 
shoulder and her left shoulder, with more pain in the left 
shoulder than the right; and that the pain, registering as a 
3 on a scale of 0 to 10, also occurs when her neck is in 
forward flexion.  The Veteran denied weakness, and edema, but 
reported flare-ups, with the last one occurring two years 
previously, decreased range of motion, locking with extreme 
stiffness, and paresthesia of both hands, which she thinks is 
related to carpal tunnel syndrome, for which she was 
prescribed braces.   The examiner noted that the flare-ups 
are precipitated by forward flexion in the neck, and occur 
approximately one time per year, last four days to a week at 
a time, and cause incapacitation for the first few days.  
However, the Veteran denied that the flare-ups impacted her 
ability to seek employment, or caused her to miss any school.  
The examiner noted that the Veteran has been to physical 
therapy in the past year, and that she denied any surgeries 
or injections.  

Physical examination results included an observation that the 
Veteran's cervical spine lacked the normal curvature, and 
that there was muscle spasm on the left paravertebral 
muscles, yet, there was no tenderness, no edema, and no 
spasms present.  Range of motion test results for the 
cervical spine included forward flexion to 50 degrees out of 
45 degrees, with endpoint pain, and a combined range of 
motion of the cervical spine to 285 degrees out of 340 
degrees.  The examiner observed that the Veteran had full 
sensation to medial, ulnar, and radical nerve distribution 
bilaterally.  Moreover, the Veteran denied pain, weakness, 
fatigue, or incoordination.  The Veteran was diagnosed with 
cervical neck strain with muscle spasms.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's neck 
disability, under the applicable diagnostic criteria, is not 
warranted.  In this case, the medical evidence does not 
support diagnoses of intervertebral disc syndrome, or 
ankylosis of the cervical spine, nor does the evidence show 
that the Veteran had forward flexion of the cervical spine 15 
degrees or less.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2008).

In reaching its decision, the Board has taken into account 
the symptoms reported by the Veteran and their effect on her 
daily activities. Nevertheless, the overall cervical spine 
symptomatology does not meet the criteria for at least the 
next higher or 30 percent, rating.  As the criteria for the 
next higher, 30 percent rating has not been met, it follows 
that the criteria for an even higher rating likewise have not 
been met.  Overall, the evidence does not support an 
evaluation in excess of 20 percent for cervical strain with 
muscle spasm, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with her cervical 
strain with muscle spasm.  In this regard, X-ray and 
neurological testing has shown negative results for any 
arthritis, radiculopathy, or nerve compression in the upper 
extremities.  Moreover, the Board notes that the Veteran's 
muscle spasm is contemplated in the assignment of a 20 
percent evaluation, as per the rating criteria for rating the 
spine.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that her cervical spine disability has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, during her February 2006 VA examination, the Veteran 
explicitly denied that her neck disorder had any effect on 
her ability to work whatsoever.  There is also no indication 
that this disorder has necessitated any period of 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for cervical strain with 
muscle spasm is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


